DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s amendment filed November 4th 2021 has been entered and made of record.  Claims 1-4, 6-7, 10, 12-13 are amended.  Claims 5, 8 and 11 are cancelled.  New Claims 14-17 are added.  Claims 1-4, 6-7, 9-10 and 12-17 are pending.
	Applicant’s remarks in view of the newly presented amendments have been considered and found to be persuasive.  New art USPN 2021/0311618 to Barton et al. is cited and is directed to the tracking of multiple faces.  The new rejection is necessitated by the amendment and is accordingly made FINAL. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-4, 6-7, 9-10 and 12-17 are rejected under 35 U.S.C. 102(a) as being anticipated by USPN 2021/0311618 to Barton et al.

With regard to claim 1, Barton discloses a method for multi-face tracking of a face effect, comprising: 
selecting a face effect in response to an effect selection command (Figs. 7A-7C and paragraph [0069], face modifier effects are selected in the form of buttons on a user interface); 
selecting a face tracking type of the face effect in response to a face tracking type selection command (Figs. 7A-7C and paragraph [0066], The faces are tracked in a series of video frames for real-time effect modification); 
generating a face tracking sequence based on the face tracking type, wherein the generating a face tracking sequence further comprises: 
determining a number of faces to be tracked based on user input (Fig. 6A-6C, The faces are located within the image frames and identified for user effect selection), 
generating identification information corresponding to a plurality of faces to be tracked (Figs. 6C-Fig. 7C, and paragraphs [0069]-[0071], The faces are identified as face 625 and 630, and can be assigned unique effects to the faces by toggling the effects on off for each face).
generating the face tracking sequence based on the number of faces to be tracked and the identification information corresponding to the plurality of faces to be tracked, wherein the face tracking sequence comprises the identification information corresponding to the plurality of faces to be tracked (Figs. 6C-Fig. 7C, and paragraphs [0069]-[0071], The faces are identified as face 625 and 630, and can be assigned unique effects to the faces by toggling the effects on off for each face.  The faces are then modified in the series of video image frames); and 
in response to recognizing the plurality of faces in face images captured by an image sensor, automatically superimposing the face effect on the plurality of faces based on the face tracking sequence (paragraphs [0018] and [0066], the video feed is dynamically captured and displayed and the superimposed effects applied to the video stream in real time).  

With regard to claim 2, Barton discloses the method for multi-face tracking of a face effect of clam 1, wherein the face tracking type is all faces, and the generating a face tracking sequence based on the face tracking type comprises: generating a face tracking sequence comprising all faces to be recognized (Figs. 6C-Fig. 7C, and paragraphs [0069]-[0071], The faces are identified as face 625 and 630, and can be assigned unique effects to the faces by toggling the effects on off for each face.  The faces are then modified in the series of video image frames).  

With regard to claim 3, Barton discloses the method for multi-face tracking of a face effect of clam 2, wherein the superimposing the face effect on the plurality of faces based on the face tracking sequence comprises:
Page 2 of 11 4849-7526-0661.3DOCKET NO.: 112704.000132PATENT Application No.: 16/968,209 Office Action Dated: August 4, 2021superimposing the face effect on all faces recognized in the face images based on the face tracking sequence (Figs. 6C-Fig. 7C, and paragraphs [0069]-[0071], The faces are identified as face 625 and 630.  The faces can be modified all in the same way as depicted in Figs. 7A and 7B, wherein a smiling effect is applied to all the recognized faces).

With regard to claim 4, Barton discloses the method for multi-face tracking of a face effect of clam 1, wherein the generating a face tracking sequence based on the face tracking type comprises: 
generating the face tracking sequence according to a custom tracking order based on the face tracking type being a custom type (Figs. 6C-Fig. 7C, and paragraphs .  

With regard to claim 6, Barton discloses the method for multi-face tracking of a face effect of clam 1, wherein, the face tracking sequence comprises information indicative of a start time and an end time of superimposing the face effect on each of the plurality of faces (paragraphs [0031], [0046], [0056], [0058] and [0082], Time is a consideration for the superimposing of the video frames wherein the portion of video stars and ends with the facial effect occurring). 

With regard to claim 7, Barton discloses the method for multi-face tracking of a face effect of clam 1, further comprising: recognizing the plurality of faces in the face images captured by the image sensor using a face recognition algorithm (paragraphs [0047] and [0049], face regions with the image are detected by face detection algorithms).

With regard to claim 9, Barton discloses the method for multi-face tracking of a face effect of clam 1, wherein the face effect comprises one or more of a two-dimensional sticker, a three-dimensional sticker, a beauty effect, and a deformation effect (paragraph [0051], Examples give are changing facial expression and hair color effect, which are considered to be deformation and beauty effects respectively).

With regard to claim 10, Barton discloses the method for multi-face tracking of a face effect of clam 1, wherein the selecting a face effect in response to an effect selection command comprises: 
selecting a plurality of face effects in response to the effect selection command (paragraph [0069], modifier elements are selected for the detected face);
wherein the selecting a face tracking type of the face effect in response to a face tracking type selection command comprises selecting a face tracking type for each of the plurality of face effects (paragraph [0069], different face may receive different effect designations); and 
wherein the generating a face tracking sequence based on the face tracking type comprises generating a plurality of face tracking sequences corresponding to the plurality of face effects (paragraph [0070], The faces a remodified according to the designated face effects selected.  See also paragraph [0019], the multiple faces can be tracked and modified with the same effect or each face may be assigned a different effect and modified accordingly).   

With regard to claim 12, the discussion of claim 1 applies. Barton discloses an electronic device (Fig. 1).

With regard to claim 13, the discussion of claim 1 applies. Barton discloses a computer system running a program (Fig. 1).

With regard to claim 14, the discussion of claim 6 applies.

With regard to claim 15, the discussion of claim 10 applies.

With regard to claim, the discussion of claim 6 applies.

With regard to claim 17, the discussion of claim 10 applies. 

FINAL REJECTION
	Applicant’s amendment necessitated the new grounds of rejection presented in the Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY J TUCKER whose telephone number is (571)272-7427. The examiner can normally be reached 9AM-5PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHAN PARK can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


WESLEY J. TUCKER
Primary Examiner
Art Unit 2669



/WESLEY J TUCKER/Primary Examiner, Art Unit 2669